Ingraham, P. J. (dissenting):
I concur in the reversal of this judgment as against the defendant Isidor Levy, as I think the verdict of the jury in favor of such defendant is clearly against the weight of evidence, and defendant was liable, both for maintaining a nuisance and for negligence, but I dissent from the reversal of this judgment against the landlord of the premises, the Mott Avenue Realty Company, as it seems to me clear upon the evi*93dence that the defendant was not guilty of maintaining a nuisance, as leasing the premises with the proper doors to protect the passersby in the street was not a nuisance which made the landlord hable for a failure of the tenant to keep the door closed and in a safe condition. He certainly was not liable for the tenant’s negligence, and, therefore, I am in favor of affirming the dismissal of the complaint as against the Mott Avenue Realty Company.
Judgments and orders reversed and new trial ordered, with costs to appellant to abide event.